[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
    Date of Sentence        : October 23, 1992 Date of Application     : October 23, 1992 Date Application Filed  : October 28, 1992 Date of Decision        : March 23, 1993
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield, Docket No. CR92-73671;
Frank J. Riccio, Esq., Defense Counsel, for Petitioner. CT Page 3655
Linda Howe, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
By the Division:
The petitioner was convicted after a jury trial of Robbery, 2nd degree in violation of Connecticut General Statutes Section 53a-135, and was sentenced to a term of 7 years to run concurrently with any sentence presently being served.
He was convicted of robbing the victim, who was visiting someone in the petitioner's neighborhood, on March 29, 1992 at approximately 10:50 A.M.
The petitioner claims it is illogical to believe he would rob somebody in front of his own home and that he was wrongfully convicted.
It suffices to point out that the petitioner has convictions for burglary, 3rd degree, Assault of a victim over the age of 60 years, and violation of probation.
The petitioner was serving out the balance of a 4 year sentence for violation of probation when he received the concurrent sentence of 7 years in this case.
Under these circumstances the sentence imposed in this case cannot be found to be unfair or disproportionate. See Practice Book Section 942. It is affirmed.
Purtill, Klaczak and Norko, J.s, participated in this decision. CT Page 3656